BOGGS, Judge,
concurring specially.
While I agree that we must affirm in this case, I would do so for a reason different than that relied upon by the majority and I therefore concur specially as to Division 1. And, while the majority has adopted part, but not all, of the analysis in this special concurrence, I write to address the merit of extending the rule providing for a defense in false arrest, malicious prosecution, and false imprisonment cases — where an official makes an independent decision to arrest or prosecute — to negligence cases. Nevertheless, because jury questions exist here as to the applicability of this defense, I would affirm under the specific circumstances of this case.
The negligence count in Briggs’ complaint alleged that Kroger “negligently” failed to follow “its own management’s advice, guidance, suggestions and/or directives where counterfeit currency is *264suspected,” and that as a result of such negligence Briggs “was unlawfully detained and arrested for first degree forgery.” The majority concludes that Kroger’s actions were the proximate cause of Briggs’ injuries by focusing exclusively on the alleged negligence of Kroger in failing to follow its own guidelines. Briggs’ damages, however, would flow not from Kroger’s failure to follow its guidelines, but from his ensuing arrest. And I would conclude that when a law enforcement officer conducts an independent investigation providing a basis upon which professional judgment is exercised in deciding to arrest a suspect, independently of any exhortations by the defendants, that act alone, where uncontroverted, would constitute a defense to such a negligence claim. This defense should be available in any negligence case sounding in false arrest, such as the one before us, even though the plaintiff casts its theory of recovery as one arising from a defendant’s alleged negligence in failing to follow its own established guidelines.
“The law draws a fine line of demarcation between cases where a party directly or indirectly urges a law enforcement official to begin criminal proceedings and cases where a party merely relays facts to an official who then makes an independent decision to arrest or prosecute.” Jacobs v. Shaw, 219 Ga. App. 425, 426 (1) (465 SE2d 460) (1995), overruled on other grounds, Infinite Energy v. Pardue, 310 Ga. App. 355 (713 SE2d 456) (2011). And it is well settled that there can be no liability against a defendant who contacted law enforcement officers to report a suspected crime when the officer exercises his or her own professional judgment in arresting the plaintiff.2 While this rule has generally been applied in cases involving the intentional torts of false arrest, malicious prosecution, and false imprisonment, its application has not been expressly limited to intentional torts. I *265would therefore conclude that the same rule should also be applied in cases asserting a negligence theory of recovery for damages flowing from an arrest,3 because it is in fact a defense which would defeat recovery.
As we have held in malicious prosecution actions, the public policy of this state is “to encourage citizens to report an individual they suspect may have committed crimes.” Achor Center v. Holmes, 219 Ga. App. 399, 402 (1) (465 SE2d 451) (1995); see also K-Mart Corp. v. Coker, 261 Ga. 745, 747-748 (4) (410 SE2d 425) (1991). “Citizen cooperation is essential to efficient police operation and should not be stifled.” (Citations omitted.) Baggett v. Nat. Bank & Trust Co., 174 Ga. App. 346, 348 (2) (330 SE2d 108) (1985). A party who reports a suspected crime should not be held liable for either an intentional tort or for negligence (especially a negligence claim sounding in false arrest), when the officer arriving on the scene conducts his own investigation and determines that in his professional judgment he has probable cause to arrest.
The public has a clearly stated role in aiding law enforcement in combating crime, particularly in matters of counterfeit bills where, as the recipients of counterfeit notes, their role is vital.4 When presented with a suspect note, as here, it is reasonably foreseeable that by calling the police, someone might be arrested. However, it is likewise reasonable to conclude that upon their arrival, the police will do their job and conduct an independent investigation to determine whether probable cause exists for arresting a person. Certainly, Kroger was within its right to expect that law enforcement will not arrest *266someone falsely. Accordingly, there appears to be no logical basis to preclude the defense provided in false arrest, malicious prosecution, and false imprisonment cases from also applying to negligence theories of recovery, particularly when, as here, the negligence claim sounds in false arrest.
Decided July 16, 2013
Gray, Rust, St. Amand, Moffett & Brieske, Matthew G. Moffett, Jennifer M. Guerra, for appellant.
Dixon Mills, Sherard K. Dixon, Michael A. Mills, for appellee.
Nevertheless, under the specific facts in this case, there was conflicting evidence on the issue of whether the officer actually conducted an independent investigation. And there was some evidence from which the jury could have concluded that there was exhortation on the part of Kroger. In short, this evidence was not uncontroverted. The officer testified that to conclude he had sufficient probable cause to arrest Briggs he “relied on [his] own observation and . . . relied on information supplied by Kroger.” Briggs, on the other hand, testified that while he was standing at the customer service counter, he was unexpectedly approached by the officers, and within seconds told that he “was being arrested for forgery, of counterfeiting,” handcuffed, searched, and then questioned. And the manager admitted that in his 911 call played for the jury he stated: “I have a guy trying to pass a counterfeit bill.” For this reason only, I believe that the trial court’s denial of Kroger’s motion for directed verdict and motion for judgment notwithstanding the verdict was not in error.

 Hammond v. D. C. Black Inc., 53 Ga. App. 609 (186 SE 775) (1936) (“Where a person calls police officers to his place of business where there is a man he suspects of having committed a crime, and the officers come, and after taking in the situation arrest the suspected person, and the arrest is illegal, the person calling the officers is not guilty of an illegal arrest where he does not direct or request the making of the arrest, notwithstanding he may acquiesce in the arrest and do nothing to prevent or discourage it.”); Barnette v. Coastal Hematology & Oncology, 294 Ga. App. 733, 736 (670 SE2d 217) (2008) (“[A] defendant may successfully defend against a claim of malicious prosecution when the arresting officer provides an uncontroverted affidavit that the decision to arrest plaintiff was made solely by him in the exercise of his professional judgment and independently of any exhortations by the defendants”) (citation and punctuation omitted); Holmes v. Achor Center, 249 Ga. App. 184, 190-191 (2) (b) (547 SE2d 332) (2001); Corporate Property Investors v. Milon, 249 Ga. App. 699, 701 (1) (a) (549 SE2d 157) (2001) (physical precedent only) (“Had the evidence revealed that [the officer], in fact, made an independent investigation, as was her professional duty to do, and based her decision to arrest ' [the plaintiff] on her independent investigation and the statements of [another], then there would be a basis upon which professional judgment was exercised, and such would constitute a defense.”).


 In Adams v. Carlisle, 278 Ga. App. 777 (630 SE2d 529) (2006), two store patrons alleged, among other things, a negligence claim against the corporate defendants whose employees contacted police to report the patrons’ passing of suspected counterfeit bills. Id. at 778-781. We concluded that because “the facts could have led a reasonable person to believe that probable cause existed to arrest the appellants for passing counterfeit bills,” their negligence claim fails. Id. at 787-788 (3) (b) and 793 (9) (binding precedent with regard to these divisions). But our opinion did not expound on whether probable cause to arrest is a defense to negligence or whether it vitiates an element of negligence, and if so, which element. Kroger has not asserted here that probable cause precludes the appellants’ negligence claim.


 It appears from the record that Kroger’s disseminated counterfeit currency policy entitled “KNOW YOUR MONEY’ was prepared from the same information located on the “Know Your Money” page on a website maintained by the United States Secret Service. http://www.secretservice.gov/know_your_money.shtml. The policy of the United States Secret Service for combating counterfeit bills is aptly stated on this page: “Only with the public’s cooperation can the United States Secret Service reduce and prevent these crimes.” Id. It also asks the public to "[c]ontact your local police department or United States Secret Service field office” if a note is suspected to be counterfeit, http://www.secretservice.gov/money_receive.shtml. Finally, a “Counterfeit Note Report” instructs in bold print within a section titled “Important Notice” that the person surrendering the suspected counterfeit bill should “TELEPHONE the local police department or Secret Service office IMMEDIATELY and hold the note.” (Emphasis in original.) http://www.secretservice.gov/forms/ssfl604.pdf.